By the Court :
The cause is not presented here for review of any judgment rendered upon the merits of the original suit as brought in the superior court of Cincinnati. So far as the record discloses, no trial has been had on which such a judgment could have been entered. The object of this pro-proceeding in error is to reverse the order of the superior court dissolving a temporary injunction that had been granted in the case, and the affirmance of that order by the circuit court. The order was made upon certain affidavits set forth in the bill of exceptions. There is no finding of facts, and the testimony contained in the affidavits is conflicting; and *196we are unable to say, upon tbe record as presented, tbat tbe superior court erred in dissolving tbe injunction; and bence there was no error in tbe judgment of tbe circuit court affirming it.

Judgment affirmed.